Osbaldo A. Saenz, Sr., Maria
                                                                   Estela G. Saenz Trust, By and
                                                                    Through its Trustee Esther
                                                                         A.S. Salmon, et /s


                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 21, 2014

                                      No. 04-14-00040-CV

                                    Osbaldo A. SAENZ, Jr.,
                                          Appellant

                                                v.

 Osbaldo A. SAENZ, Sr., Maria Estela G. Saenz Trust, By and Through its Trustee Esther A.S.
                                      Salmon, et al.,
                                        Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-12-520
                          Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER
        On February 12, 2014, appellant filed a motion to consolidate the appeals numbered 04-
14-00033-CV and 04-14-00040-CV, claiming that the same property is involved in both appeals.
The appellate records show the trial court heard arguments on both matters in the same hearing,
and the judgment in one cause expressly references the judgment in the other. The court is
inclined to grant the motion to consolidate the appeals. If appellees wish to object to the motion
to consolidate, they must file a response within 10 days from the date of this order.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court